 

Exhibit 10.1

 

Execution Version

 

TRANSITION AND RESIGNATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

 

This Transition and Resignation Agreement and General Release of All Claims (the
“Agreement”) is entered into as of October 25, 2017 by and between Everi
Payments Inc., a Delaware corporation formerly known as Global Cash Access, Inc.
(the “Company”) and a wholly owned subsidiary of Everi Holdings Inc., a Delaware
corporation formerly known as Global Cash Access Holdings, Inc. (“Holdings”),
and Juliet A. Lim (“Executive”) and shall be effective as of the Effective Date
(as such term is defined in Section 10.2 below).  The Company and Executive
shall be referred to herein as the “Parties”.

RECITALS

A.The Executive is currently employed by the Company as Executive Vice President
- Payments Business Leader and Chief Legal Officer pursuant to an Employment
agreement, dated August 5, 2014, as amended by First Amendment to Employment
Agreement, dated January 3, 2017 (such agreement, as so amended, the “Employment
Agreement”).  

B.The Executive wishes to voluntarily transition her role from Executive Vice -
Payments Business Leader and Chief Legal Officer to a strategic advisory
position, effective December 31, 2017 (the “Transition Date”) and thereafter
wishes to voluntarily resign her employment with the Company in order to pursue
other opportunities, effective March 8, 2018 (the “Resignation Date”).

 

C.The Parties agree that the Transition Date shall constitute a “separation from
service” within the meaning of 26 C.F.R. 1.409A-1(h).

 

D.The Company agrees with the foregoing and wishes to recognize the Executive’s
contributions to the Company during her service as Executive Vice President -
Payments Business Leader and Chief Legal Officer and to provide for an amicable
and efficient transition of duties.

 

E.The parties desire to settle all claims and issues that have, or could have
been raised, in relation to the Executive’s employment with the Company and
arising out of or in any way related to the acts, transactions or occurrences
between the Executive and the Company to date, including, but not limited to,
the Executive’s employment with the Company or the termination of that
employment, on the terms set forth below.

Now, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:

1

--------------------------------------------------------------------------------

 

1.Resignation; Duties and Continuing Obligations.  

1.1The Executive agrees that from the date hereof and through the Transition
Date, she shall continue to report to the Company as requested by the Chief
Executive Officer of the Company (the “Chief Executive Officer”) for the purpose
of transitioning her duties and responsibilities as Executive Vice President -
Payments Business Leader and Chief Legal Officer.  

1.2On the Transition Date, the Executive shall voluntarily resign from her
position as Executive Vice President - Payments Business Leader and Chief Legal
Officer of the Company and shall no longer be an officer of the Company,
Holdings or any affiliates thereof.

1.3Following the Transition Date and until the Resignation Date, the Executive
shall continue as an employee of the Company (working at a substantially reduced
rate that shall be no more than twenty percent (20%) of the rate of services
provided by Executive on average over the thirty-six (36)-month period prior to
the Transition Date) and shall be assigned to work on strategic planning
projects at the direction of, and to the reasonable satisfaction of, the Chief
Executive Officer.

1.4The parties hereby agree that the Executive’s voluntary resignation from her
employment with the Company shall occur on, and be effective as of, the
Resignation Date.

1.5Executive agrees to cooperate fully in the transition of her duties and to
act diligently and in good faith in performing all job duties as may be
requested by the Chief Executive Officer.  Until the Resignation Date, Executive
agrees to continue to comply with the terms of the Employment
Agreement.  Executive hereby consents to the matters described in this Section
1.1.  

1.6Upon the Resignation Date, the Employment Agreement shall terminate other
than the surviving provisions thereof.  Following the Resignation Date,
Executive agrees to comply with her continuing obligations regarding proprietary
rights and confidentiality set forth in the surviving provisions of the
Executive Proprietary Information and Inventions Agreement previously signed by
Executive, and further agrees to comply with the surviving provisions of the
Employment Agreement, including, but not limited to, Section 5 (Executive’s
Termination Obligations), Section 7 (Restrictions on Competition After
Termination) (as modified in Section 1.7 below), Section 8 (Restrictions on
Solicitation After Termination), and Section 9 (Arbitration).

1.7Section 7.2 of the Employment Agreement shall be amended as of the Effective
Date by deleting the second and third sentences thereof and replacing such
sentences with the following:

“For the avoidance of doubt, the foregoing shall not prohibit Executive from (a)
being employed by or engaged as a consultant by, or having any ownership
interest in, or participating in the financing, operation, management or control
of, any of the following companies (or their respective subsidiaries and
successors): Scientific Games Corporation, International Game Technology or
Novomatic AG, provided, in each case, that such employment with such company
does not, at any

2

--------------------------------------------------------------------------------

 

time during the Noncompete Term, require or allow the Executive to be
responsible for or involved in, and Executive is not involved in, any line of
business that competes with the Payments Business (as defined below) (a
“Competitive Business”);  (b) being employed by or engaged as a consultant by,
or having any ownership interest in, or participating in the financing,
operation, management or control of, any person, firm, corporation or business
that processes credit card, debit card or automated teller machine transactions;
provided, that if such person, firm, corporation or business operates a line of
business that is a Competitive Business, Executive does not have responsibility
for, oversight over, or involvement in any aspect of such Competitive Business;
or (c) being employed as an in-house legal counsel by any of the persons, firms,
corporations or businesses referenced in the first sentence of this Section 7.2
so long as Executive (i) other than in her capacity as in-house legal counsel,
does not have responsibility for, oversight over, or involvement in any line of
business at such person, firm, corporation or business that is a Competitive
Business, and (ii) does not provide legal services or advice on commercial
contracts or other commercial matters affecting customers of such Competitive
Business. For purposes of this Agreement, (A) the "Noncompete Term" shall be the
period during Executive’s employment with the Company and for one (1) year after
the termination of Executive's employment hereunder, and (B) “Payments Business”
means any line of business conducted by the Company, or any line of business
that is proposed to be conducted by the Company as of the Transition Date and as
to which Executive has knowledge and involvement, that provides: (1) access to
cash at gaming facilities via Automated Teller Machine cash withdrawals, credit
card cash access transactions, point of sale debit card transactions, and check
verification and warranty services, or that otherwise processes credit card,
debit card or automated teller machine transactions originated from inside or
outside of gaming establishments on behalf of customers who operate within the
gaming industry or for their patrons; (2) fully integrated gaming industry
kiosks that provide cash access and related services; (3) products and services
that improve credit decision making, automate cashier operations and enhance
patron marketing activities for gaming establishments; (4) compliance, audit and
data solutions; and (5) online payment processing solutions for gaming operators
in states that offer intrastate, Internet-based gaming and lottery activities.”

2.Severance Pay under the Employment Agreement.  Subject to Executive’s
compliance with the terms and conditions of this Agreement, the Parties agree
and acknowledge that Executive shall receive the pay described in Section 4.3.1
(Base Salary Continuation) and Section 4.3.2 (Target Bonus) of the Employment
Agreement (the “Severance Pay”) as of the Transition Date, or as of such earlier
date if Executive’s employment is terminated by the Company without Cause (as
defined in the Employment Agreement), or the Executive dies or becomes disabled,
provided that, the Parties further agree that Executive is a “specified
employee” within the meaning of Section 409A of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”) (the “Delayed Payment Rule”) and, as a result,
the Severance Pay that is “nonqualified deferred compensation” that is subject
to Section 409A and set forth in Section 4.3.1 (Base Salary Continuation) and
Section 4.3.2 (Target Bonus) of the Employment Agreement (the “Delayed
Payments”) shall become payable, without interest, on the first (1st)

3

--------------------------------------------------------------------------------

 

day of the seventh (7th) month following the Transition Date (the “Delayed
Payment Date”), or, if earlier, Executive’s date of death, pursuant to
Section 409A(a)(2)(B)(i) of the Code, in order to prevent income recognition,
imposition of penalty taxes and interest charges on Executive under
Section 409A(a)(1) of the Code and similar state laws.  All Delayed Payments
that would have, but for the Delayed Payment Rule, become payable on or before
the Delayed Payment Date shall be paid in a lump sum on the Delayed Payment Date
and all other amounts of such Severance Pay shall be paid as originally
scheduled in accordance with the terms of the Employment Agreement and in
compliance with Section 409A of the Code.

3.Compensation During Transition Period.  Provided the Executive remains
employed with the Company through the Resignation Date, or such earlier date if
Executive’s employment is terminated by the Company without Cause (as defined in
the Employment Agreement), or the Executive dies or becomes disabled, and except
as provided in Section 3.1 below, Executive shall receive for such services
(less standard deductions and withholdings):

3.1From the date hereof and through the Transition Date, Executive’s Base Salary
(as defined in the Employment Agreement) at the Executive’s current annual rate
of $400,000; provided, that from the Transition Date and through the Resignation
Date, the Executive’s salary shall be reduced, and the Executive agrees to
receive, a salary at the rate of $2,500.00 per month (pro-rated for partial
months);

3.2The Executive’s annual cash bonus for fiscal year 2017, as determined by the
Compensation Committee of the Board of Directors of Holdings (the “Compensation
Committee”) in accordance with Holdings’ 2017 compensation plan, and payable no
later than March 15, 2018 (but subject to the Executive’s execution of the
Amendment (as described in Section 5 below));

3.3The options to purchase 17,490 shares of common stock of Holdings that were
granted to the Executive on March 8, 2017 subject to time-based vesting
conditions and that are due to vest on the Resignation Date; and

3.4Any options to purchase common stock of Holdings that were granted to the
Executive subject to performance-based vesting conditions that satisfy such
performance conditions and otherwise vest in accordance with their terms on or
before the Resignation Date.

4.Other Compensation.  In exchange for the promises set forth herein, including
the Executive’s continued employment with the Company through the Resignation
Date, or such earlier date if Executive’s employment is terminated by the
Company without Cause (as defined in the Employment Agreement), or the Executive
dies or becomes disabled, and the duties performed by Executive as described in
Section 1 above, the Company agrees that (in each case subject to the
Executive’s execution of the Amendment (as described in Section 5 below)):

4.1On or prior to the Effective Date (as defined in Section 10.2 below), the
Board of Directors of Holdings, or the Compensation Committee thereof, shall
take all action required to be taken under Holdings’ 2014 Amended and Restated
Equity Incentive Plan (the “Plan”), and any related document effecting a grant
of options to purchase Holdings’ common

4

--------------------------------------------------------------------------------

 

stock or a grant of shares of restricted common stock of Holdings to Executive
(a “Grant Notice”), to cause:

(a)The 12,000 shares of restricted common stock of Holdings that were granted to
the Executive on October 30, 2014 subject to time-based vesting conditions and
that are not vested as of the Resignation Date to become fully vested as of the
Resignation Date;

(b)The options to purchase 25,000 shares of common stock of Holdings that were
granted to the Executive on May 2, 2014 subject to time-based vesting conditions
and that are not vested as of the Resignation Date to become fully vested as of
the Resignation Date;

(c)The options to purchase 65,587 shares of common stock of Holdings that were
granted to the Executive on May 13, 2016 subject to time-based vesting
conditions and that are not vested as of the Resignation Date to become fully
vested as of the Resignation Date;

(d)The options to purchase 24,486 shares of common stock of Holdings that were
granted to Executive on March 8, 2017 subject to time-based vesting conditions
(in addition to the options referenced in Section 3.3 above) and that are not
vested as of the Resignation Date to become fully vested as of the Resignation
Date; and

(e)The period during which Executive may exercise any outstanding options to
purchase common stock of Holdings that are held by Executive and that are vested
as of the Resignation Date to be extended to March 8, 2019 (but in no event
shall the period extend beyond the original expiry date of such options or ten
(10) years from the original date of grant, whichever is earlier).

Subject to the last paragraph of this Section 4, all other aspects of
Executive’s restricted stock or stock option grants shall be governed by the
Plan and the applicable Grant Notice.  

4.2Subject to the Executive’s execution of the Amendment (as described in
Section 5 below), the Company will, following the Executive’s timely election,
provide the Executive with continued coverage for the period from the
Resignation Date through March 8, 2019 under the Company’s group health
insurance plans (exclusive of the Exec-U-Care plan) in accordance with the
provisions of Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended and any state law equivalent (“COBRA”), at no cost to the
Executive. Notwithstanding the preceding sentence, if the Company determines, in
its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended, or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company, in its sole discretion,
may elect to instead pay the Executive on the first day of each month of such
applicable salary continuation period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable withholdings and
deductions, and Executive may, but is not obligated to, use such payments toward
the cost of COBRA premiums.

5

--------------------------------------------------------------------------------

 

4.3The Company shall pay to the Executive a lump sum payment on March 8, 2019 in
the amount of $33,000 (less standard deductions and withholdings) as
reimbursement for moving expenses incurred by Executive if, by such date,
Executive has relocated her principal place of residence at least one-hundred
(100) miles from the Las Vegas, Nevada metropolitan area.

The Executive acknowledges and agrees that the Executive is not otherwise
entitled to the foregoing compensation described in this Section 4 and that such
compensation and the other matters provided herein are adequate legal
consideration for the promises and representations made by the Executive in this
Agreement.  The Executive further acknowledges and agrees that, other than with
respect to the options to purchase common stock of Holdings that vest in
accordance with their terms on or prior to the Resignation Date as referenced in
Section 3.3 and Section 3.4 above, and other than those options to purchase
common stock of Holdings referenced in Section 4.1(a)-(d) above, any shares of
restricted common stock of Holdings or any options to purchase common stock of
Holdings held by the Executive that are not vested as of the Resignation Date
shall be forfeited.

5.Re-Affirmation.  The Executive understands that this Agreement is intended to
be entered into immediately (subject to the twenty-one (21) day consideration
period and seven (7) day revocation period described in Section 10 below), and
that the amendment attached hereto as Exhibit A (the “Amendment”) is intended to
be entered into on the Resignation Date.  The Executive agrees to execute the
attached Amendment to this Agreement on the Resignation Date in order to extend
and reaffirm the promises and covenants made by her in this Agreement,
including, but not limited to, the general release of all claims.  If the
Executive fails to execute the Amendment to this Agreement within five (5) days
after the Resignation Date, or effectively revokes the acceptance of the
Amendment, the Company shall not be obligated to make, or continue, the payments
or provide the benefits described in Section 2, Section 3.3, Section 4.1,
Section 4.2, and Section 4.3 above.  

6.General Release.  

6.1The Executive knowingly and voluntarily releases and forever discharges the
Company, and any parent or subsidiary corporations, divisions or affiliated
corporations, partnerships or other affiliated entities of the foregoing, past
and present, as well as their respective employees, officers, attorneys,
directors, shareholders, agents, successors and assigns individually and in
their business capacity (collectively, “Released Parties”), of and from any and
all claims, known and unknown, asserted or unasserted, which the Executive has
or may have against any Released Parties as of the Effective Date, including,
but not limited to, any alleged violation of:

 

•

Title VII of the Civil Rights Act of 1964;

 

•

Sections 1981 through 1988 of Title 42 of the United States Code;

 

•

The Executive Retirement Income Security Act of 1974 ("ERISA") (as modified
below);

6

--------------------------------------------------------------------------------

 

 

•

The Immigration Reform and Control Act;

 

•

The Americans with Disabilities Act of 1990;

 

•

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

•

The Worker Adjustment and Retraining Notification Act;

 

•

The Fair Credit Reporting Act;

 

•

The Family and Medical Leave Act;

 

•

The Equal Pay Act;

 

•

The Genetic Information Nondiscrimination Act of 2008;

 

•

Chapter 613 of the Nevada Revised Statutes including the Nevada Equal
Opportunities for Employment Law – Nev. Rev. Stat. § 613.310 et seq;

 

•

Nevada Equal Pay Law – Nev. Rev. Stat. § 608.017;

 

•

Nevada School Visitation Law – Nev. Rev. Stat. § 392.920;

 

•

Nevada Wage Payment and Work Hour Law – Nev. Rev. Stat. § 608 et seq;

 

•

Nevada Occupational Safety & Health Act – Nev. Rev. Stat. § 618 et seq

 

•

any other federal, state or local law, rule, regulation, or ordinance;

 

•

any public policy, contract, tort, or common law; and

 

•

any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

6.2This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims and all claims for attorneys’ fees, costs and
expenses.

6.3The Executive expressly waives the Executive’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by the Executive or on the
Executive’s behalf, related in any way to the matters released herein.  The
Executive further, waives any right or ability to be a class or collective
action representative or to otherwise participate in any putative or certified
class, collective or  multi-party action or proceeding based on such a claim in
which the Company or any other Released Party identified in this Agreement is a
party.

7

--------------------------------------------------------------------------------

 

6.4The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Executive’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, and claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable, and any challenge to the validity of Executive’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Agreement. This general release also does not bar claims or causes of
action related to (i) defamation, libel or invasion of privacy; (ii) enforcement
of this Agreement, (iii) vested employee benefits; and (iv) continued
indemnification and coverage under the Company’s directors and officers
liability policy.

6.5The Executive acknowledges that the Executive may discover facts or law
different from, or in addition to, the facts or law that the Executive knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

6.6The Executive declares and represents that the Executive intends this
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and the Executive intends
the release herein to be final and complete.  The Executive executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

7.Representations Concerning Filing of Legal Actions.  The Executive represents
that, as of the Effective Date, the Executive has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Company or any of the other Released Parties in any court or with any
governmental agency related to the matters released in this Agreement.

8.Nondisparagement.  The Executive agrees that the Executive shall not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties. The Company agrees that it shall instruct its officers and
directors to not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
the Executive. Nothing in this provision shall be construed to require a party
to testify dishonestly if such party is compelled by operation of law to provide
sworn testimony about any other party hereto, to refrain from participating or
cooperating in a governmental investigation, or to refrain from seeking to
enforce the terms of this Agreement.

9.No Admissions.  By entering into this Agreement, the Company makes no
admission that it has engaged, or is now engaging, in any unlawful conduct.  The
parties understand and acknowledge that this Agreement is not an admission of
liability and shall not be used or construed as such in any legal or
administrative proceeding.

8

--------------------------------------------------------------------------------

 

10.Older Workers’ Benefit Protection Act.  This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f).  Employee is advised to consult with an attorney before signing this
Agreement..  

10.1The Executive acknowledges and agrees that (a) the Executive has read and
understands the terms of this Agreement; (b) the Executive has been advised in
writing to consult with an attorney before executing this Agreement; (c) the
Executive has obtained and considered the advice of such legal counsel as
Executive deems necessary; (d) the Executive has been given twenty-one (21) days
to consider whether or not to enter into this Agreement (although Executive may
elect not to use the full twenty-one (21) day period at the Executive’s option);
and (e) by signing this Agreement, the Executive acknowledges that the Executive
does so freely, knowingly, and voluntarily.

10.2This Agreement shall not become effective or enforceable until the eighth
(8th) day after Executive signs this Agreement.  In other words, Executive may
revoke Executive’s acceptance of this Agreement within seven (7) days after the
date Executive signs it.  Employee’s revocation must be in writing and received
by Randy L. Taylor, Executive Vice President and Chief Financial Officer, Everi
Holdings Inc., 7250 South Tenaya Way, Suite 100, Las Vegas, Nevada 89113 on or
before the seventh (7th) day in order to be effective.  If the Executive does
not revoke acceptance within such seven (7) day period, the Executive’s
acceptance of this Agreement shall become binding and enforceable on the eighth
(8th) day after the date the Executive signs it (“Effective Date”).  

10.3This Agreement does not waive or release any rights or claims that Executive
may have under the Age Discrimination in Employment Act that arise after the
execution of this Agreement.  In addition, this Agreement does not prohibit
Executive from challenging the validity of this Agreement’s waiver and release
of claims under the Age Discrimination in Employment Act.

11.Severability.  In the event that any provision or part of any provision of
this Agreement should be held to be invalid or for any reason unenforceable, the
remaining portions of this Agreement shall remain in full force and effect
unless, as a result of the unenforceability of a provision or part of a
provision, the fundamental purpose of this Agreement is thwarted.

12.Full Defense.  This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by the Executive in
breach hereof.  The Executive agrees that in the event an action or proceeding
is instituted by the Company or any of the Released Parties in order to enforce
the terms or provisions of this Agreement, the Company, or the Released Parties,
as applicable, shall be entitled to an award of reasonable costs and attorneys’
fees incurred in connection with enforcing this Agreement, to the fullest extent
permitted by law.

13.Affirmation.  The Executive affirms that the Executive has been paid all
compensation, wages, bonuses, and commissions due to her as of the Effective
Date, and has been provided all leaves (paid or unpaid) and benefits to which
the Executive may be entitled.

9

--------------------------------------------------------------------------------

 

14.Taxes.  Executive agrees and understands that Executive is responsible for
payment, if any, of personal local, personal state, and/or personal federal
taxes on the payments and any other consideration provided hereunder by the
Company and any penalties or assessments thereon.  In no event will the Company
reimburse Executive for any taxes that may be imposed on Employee as a result of
Section 409A of the Code.

15.Applicable Law.  The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Nevada.

16.Counterparts.  This Agreement may be signed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Delivery of a copy of this Agreement bearing an original
signature by facsimile transmission or e-mail in PDF format shall have the same
effect as physical delivery of the document bearing the original signature.

17.Entire Agreement; Modification.  Subject to the continued effectiveness of
the Employment Agreement through the Resignation Date, this Agreement, including
the surviving provisions of the Employment Agreement and Employee Proprietary
and Inventions Agreement previously executed by the Executive, is intended to be
the entire agreement between the parties, and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter.  This Agreement may be amended only by a written instrument
executed by all parties hereto.

18.No Effect on Other Obligations.  This Agreement does not eliminate or change
any obligations the Executive may have that are unrelated to the subject matters
of this Agreement.

19.Headings.  Headings used in this Agreement, as designated by bold typeface,
are for convenience only and shall not be used to interpret or construe this
Agreement’s provisions.

20.Fees and Costs.  The parties shall each bear their own costs, expert fees,
attorneys’ fees, and other fees incurred in connection with the execution of
this Agreement.  




10

--------------------------------------------------------------------------------

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

Executive

 

 

 

Dated:   October 25, 2017

 

/s/ Juliet A. Lim

 

 

Juliet A. Lim

 

 

 

 

 

 

 

 

Everi Payments Inc.

 

 

 

Dated:   October 25, 2017

 

By:

/s/ Randy L. Taylor

 

 

Name: Randy L. Taylor

 

 

Title: Executive Vice President and Chief Financial Officer

 




11

--------------------------------------------------------------------------------

 

Exhibit A

AMENDMENT TO TRANSITION AND RESIGNATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS

This Amendment to the Transition and Resignation Agreement and General Release
of All Claims (the “Amendment”) is made by and between Everi Payments Inc., a
Delaware corporation (the “Company”) and a wholly owned subsidiary of Everi
Holdings Inc., a Delaware corporation (“Holdings”), and Juliet A. Lim
(“Executive”), and amends the Transition and Resignation Agreement and General
Release of All Claims, dated as of October 25, 2017, among those same parties
(the “Agreement”) by extending the promises and agreements of each and every
section and subsection of that Agreement (except those portions of Section 10
and its subparts which specifically refer to the acknowledgements, consideration
and revocation periods, effective date and preserved rights of the Executive
relating to the Agreement), through the last day of the Executive's employment,
March 8, 2018 (the "Resignation Date").

1.Resignation.  The Executive voluntarily resigned her employment with the
Company effective as of the Resignation Date.

2.Older Workers’ Benefit Protection Act.  This Amendment is intended to satisfy
the Older Workers’ Benefit Protection Act, 29 U.S.C. Section 626(f).  

a.Acknowledgment/Time to Consider.  The Executive acknowledges and agrees that
(a) she has read and understands the terms of this Amendment; (b) she has been
advised to consult with an attorney; (c) she has obtained and considered the
advice of such legal counsel as she deems necessary; (d) she has been given
twenty-one (21) days prior to the Resignation Date to consider whether or not to
sign this Amendment; (e) this Amendment is to be signed within five (5) days
after the Resignation Date, and (f) by signing this Amendment, the Executive
acknowledges that she does so freely, knowingly, and voluntarily.

b.Revocation/Effective Date.  This Amendment shall not become effective or
enforceable until the eighth (8th) day after Executive signs this Amendment (and
such signing shall not occur prior to the Resignation Date).  In other words,
Executive must sign this Amendment within five (5) days after the Resignation
Date, and she then has the option to revoke her acceptance of this Amendment
within seven (7) days after she signs it.  The Executive‘s revocation must be in
writing and received by Randy L. Taylor, Executive Vice President and Chief
Financial Officer of the Company, on or before the seventh (7th) day after it is
signed to be effective.  If Executive does not revoke her acceptance on or
before that date, her acceptance of this Amendment shall become binding and
enforceable on the eighth (8th) day and the compensation described in Section 2,
Section 3.3, Section 4.1, Section 4.2, and Section 4.3 of the Agreement to which
this Amendment is an amendment shall then become due and payable, or shall
continue to be paid, as stated therein.  

c.Preserved Rights of Executive.  This Amendment does not waive or release any
rights or claims that the Executive may have under the Age Discrimination in
Employment Act that arise after the execution of this Amendment.  In addition,
this Amendment does not prohibit

12

--------------------------------------------------------------------------------

 

Executive from challenging the validity of the waiver and release of claims
under the Age Discrimination in Employment Act.

3.Affirmations.  The Executive affirms that other than the compensation
referenced in Section 2 and Section 3.2 of the Agreement, the Executive has been
paid all compensation, wages, bonuses, and commissions due to her, and has been
provided all leaves (paid or unpaid) and benefits to which the Executive may be
entitled.

4.Confidentiality and Return of Company Property.  By signing this Amendment,
the Executive represents and warrants that the Executive has returned to the
Company all Company property, data and information belonging to the Company and
agrees that the Executive shall not use or disclose to others any confidential
or proprietary information of the Company or the Released Parties.  In addition,
except as may be required to be disclosed by the Company in accordance with
applicable law, the Executive agrees to keep the terms of the Agreement and this
Amendment confidential between the Executive and the Company, except that
Executive may tell the Executive’s immediate family and attorney or accountant,
if any, as needed, but in no event should the Executive discuss the Agreement,
this Amendment or their respective terms with any current or prospective
employee of the Company.

5.Subpoena or Other Legal Order.  If the Executive receives a subpoena or other
legal order requiring the Executive to provide information or testimony (or is
otherwise required to provide information or testimony) that the Executive
reasonably anticipates shall involve any of the Released Parties, the Executive
shall provide the Company with a copy of the subpoena or other legal order (or,
in the absence of such a subpoena or other legal order, other written notice of
the event) at least thirty (30) days (or as many days as possible) prior to the
date on which the Executive anticipates being required to provide information or
testimony.

6.Counterparts.  This Agreement may be signed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Delivery of a copy of this Agreement bearing an original
signature by facsimile transmission or e-mail in PDF format shall have the same
effect as physical delivery of the document bearing the original signature.

7.No Further Amendments.  Except as amended herein by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.




13

--------------------------------------------------------------------------------

 

The parties to this aMENDMENT have read the foregoing Amendment and fully
understand each and every provision contained herein.  Wherefore, the parties
have FREELY AND VOLUNTARILY executed this AMENDMENT on the dates shown below.

 

 

 

Executive

 

 

 

Dated:   March __, 2018

 

 

 

 

Juliet A. Lim

 

 

 

 

 

 

 

 

EVERI PAYMENTS INC

 

 

 

Dated:   March __, 2018

 

By:

 

 

 

Name: Randy L. Taylor

 

 

Title: Executive Vice President and Chief Financial Officer

 

14